UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4824


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LACEY LEROY MCCLAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-01277-TLW-1)


Submitted:   February 28, 2012            Decided:   March 20, 2012


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, T. KIRK TRUSLOW, P.A., North Myrtle Beach,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lacey     Leroy      McClam,        Jr.,       appeals       the     276-month

sentence of imprisonment imposed by the district court following

a jury conviction for one count of armed robbery in violation of

18   U.S.C.    § 1951(a)       (2006),      and    one       count    of       brandishing   a

firearm   during       and    in    relation       to    a    crime       of    violence     in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2006).                                 On appeal,

McClam    argues        that       the      sentence          is     procedurally          and

substantively unreasonable. *            We affirm.

              We   review     a    sentence       for    reasonableness,           using     an

abuse of discretion standard of review.                       Gall v. United States,

552 U.S. 38, 51 (2007).             The first step in this review requires

us to ensure that the district court committed no significant

procedural error.            United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008).

              McClam     claims      that     the       sentence       is       procedurally

unreasonable because the district court failed to consider his

motion for a downward departure based on his post-sentencing

rehabilitation         conduct,     failed        to     render      an     individualized

assessment, and failed to adequately explain the reasons for the


      *
        In a prior decision, this court affirmed McClam’s
convictions but remanded for resentencing.    United States v.
McClam, 417 F. App’x 281 (4th Cir. 2011) (No. 09-4737). McClam
challenges the resentencing in this appeal.



                                             2
chosen sentence.            After reviewing the record, we conclude that

the district court did not commit procedural error when imposing

sentence.      The district court expressly considered and rejected

McClam’s argument in support of a lower sentence based on his

post-sentencing rehabilitation efforts.                          See Pepper v. United

States, 131 S. Ct. 1229, 1236 (2011) (holding that a district

court at resentencing may consider evidence of a defendant’s

post-sentencing         rehabilitation             in      support        of        a     downward

variance).         The court also provided an individualized assessment

based   on    the    facts     presented       and       thoroughly       articulated          its

reasons      for    imposing       the     chosen       sentence.         Accordingly,          we

conclude that the sentence is not procedurally unreasonable.

              Once    we     have        determined        there     is        no       procedural

sentencing         error,    we     must      next       consider         the       substantive

reasonableness        of     the     sentence,          “taking      into       account       the

totality of the circumstances.”                    Gall, 552 U.S. at 51.                   Having

reviewed      the    record,        we     conclude       that     the     district         court

thoroughly analyzed the totality of McClam’s circumstances and

carefully      weighed       them        against    the     § 3553(a)           factors       when

imposing     the     276-month      sentence,        192    months        for       the    robbery

conviction and a consecutive sentence of eighty-four months for

the firearms offense.               Thus, we conclude that the sentence is

substantively reasonable.



                                              3
            Thus, finding McClam’s sentence both procedurally and

substantively     reasonable,     we       affirm    the     district      court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented      in    the   material

before   the    court   and   argument     would    not    aid    the   decisional

process.

                                                                          AFFIRMED




                                       4